UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 PETER J. TERVEER,

    Plaintiff,

           v.                                              Civil Action No. 12-1290 (CKK)

 JAMES H. BILLINGTON, Librarian,
 Library of Congress

    Defendant.



                                  MEMORANDUM OPINION
                                     (March 31, 2014)

       Plaintiff Peter J. Terveer filed suit on March 7, 2013, against his employer, Defendant

James H. Billington, Librarian for the Library of Congress, alleging Defendant created a hostile

work environment, denied him a within grade salary increase, and constructively discharged him

on the basis of sex and religion and in retaliation for his protected activities in violation of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. See Pl.’s Am. Compl. ¶¶ 55-87,

ECF No. [26]. Plaintiff also alleges an independent claim of constructive discharge. Id. ¶¶ 88-

92. In addition, Plaintiff alleges that Defendant’s discriminatory acts violated his rights under

the Due Process and Equal Protection clauses of the Fifth Amendment, the Library of Congress

Act, 2 U.S.C. § 140, and various Library of Congress policies and regulations prohibiting

harassment and retaliation based on religion and sexual orientation. See id. ¶¶ 93-114. Presently

before the Court is Defendant’s Motion to Dismiss all eight counts of Plaintiff’s Complaint. See

Def.’s Mot. to Dismiss, ECF No. [27]. Upon consideration of the pleadings,1 the relevant legal



       1
           Defendant’s Motion to Dismiss (“Def.’s Mot.”), ECF No. [27]; Plaintiff’s Opposition to
authorities, and the record for purposes of a motion to dismiss, the Court finds that Plaintiff has

sufficiently pled sex discrimination, religious discrimination, and retaliation claims under Title

VII. However, to the extent Plaintiff’s claims are based on his constructive discharge, they must

be dismissed because Plaintiff failed to exhaust these claims. By contrast, the Court finds that

Defendant has waived any exhaustion defense as to Plaintiff’s discrimination and retaliation

claims based on the denial of his within-grade salary increase. Finally, as Title VII is the

exclusive remedy for federal government employees’ claims of employment discrimination and

the Court finds on the present record that Plaintiff has pled claims cognizable under Title VII, the

Court dismisses without prejudice Plaintiff’s constitutional claims, as well as Plaintiff’s claims

under the Library of Congress Act and Library of Congress policies and regulations.

Accordingly, for the reasons stated below, Defendant’s Motion is GRANTED IN PART and

DENIED IN PART.

                                       I. BACKGROUND

       A.      Factual Background

       For the purposes of Defendant’s Motion to Dismiss, the Court presumes the following

facts pled in Plaintiffs’ Amended Complaint to be true, as required when considering a motion to

dismiss.    In February 2008, Plaintiff was hired as a Management Analyst in the Auditing

Division of the Library of Congress Office of the Inspector General (“OIG”). Id. ¶ 1. Plaintiff’s

first-level supervisor was John Mech (“Mech”), a religious man who was accustomed to making

his faith known in the workplace. Id. ¶¶ 1, 8. On June 24, 2009, Mech told Plaintiff that

“putting you . . . closer to God is my effort to encourage you to save your worldly behind.” Id. ¶


Defendant’s Motion to Dismiss (“Pl.’s Opp’n.”), ECF No. [28]; Defendant’s Reply in Support of
Defendant’s Motion to Dismiss (“Def.’s Reply), ECF No. [32]; Amicus Brief by Lambda Legal
Defense & Education Fund, ECF No. [29].
                                              2
8. Plaintiff became close with Mech and Mech’s family, including his daughter. Id. ¶¶ 9-10. In

August 2009, Mech’s daughter learned that Plaintiff is homosexual. Id. ¶¶ 10-11. Shortly

thereafter, Plaintiff received an email from Mech mentioning his daughter and containing

photographs of assault weapons along with the tagline “Diversity: Let’s Celebrate It.” Id. ¶ 12.

Mech also began engaging in religious lectures “at the beginning of almost every work-related

conversation” “to the point where it became clear that Mech was targeting [Plaintiff] by

imposing his conservative Catholic beliefs on [Plaintiff] throughout the workday.” Id. Plaintiff

further alleges that after learning that Plaintiff was homosexual, Mech no longer gave Plaintiff

detailed instructions for assignments, but would instead give Plaintiff ambiguous instructions

without clear communication of what Mech or OIG management expected.                  Id. ¶ 13.   In

December 2009, Mech began assigning Plaintiff assignments related to a large audit project that

Plaintiff alleges were beyond his experience level. Id. ¶ 16. Normally, Plaintiff alleges, a

project of such size and complexity would be staffed with six employees, take more than a year

to complete, and be initiated by a New Project Memorandum. Id. Instead, Mech held a brief

meeting to discuss the format of the project and assigned Plaintiff as the sole employee on the

project. Id. Mech also began assigning Plaintiff more work in addition to the audit project. Id. ¶

17.

       On June 21, 2010, Mech called an unscheduled meeting, lasting more than an hour, for

the stated purpose of “educating [Plaintiff] on Hell and that it is a sin to be a homosexual . . . [,

that] homosexuality was wrong[,] and that [Plaintiff] would be going to Hell.” Id. ¶ 18. Mech

began reciting Bible verses to Plaintiff and told Plaintiff “I hope you repent because the Bible is

very clear about what God does to homosexuals.” Id. Four days later, on June 25, 2010,

Plaintiff received his annual review from Mech. Id. ¶ 20. Plaintiff found the review did not

                                                 3
accurately reflect the quality of his work and believed the review was motivated by Mech’s

religious beliefs and sexual stereotyping. Id. That day, Plaintiff confronted Mech regarding the

purpose of his religious lecturing and “the unfair treatment that began after Mech learned

[Plaintiff] was homosexual.”      Id.   Mech was greatly angered by Plaintiff’s questioning,

vehemently denied that Plaintiff’s homosexuality and personal religious views had impacted his

impartiality with regard to Plaintiff’s work and performance, and accused Plaintiff of trying to

“bring down the library.” Id. ¶ 21.

       On June 29, 2010, Plaintiff met with Nicholas Christopher (“Christopher”), Mech’s

immediate supervisor, and told Christopher that “Mech had been lecturing him about religion

and that he believed he was the victim of discrimination in the workplace because his sexual

orientation did not conform to Mr. Mech’s religious beliefs.” Id. ¶ 24. Christopher told Plaintiff

that, in his opinion, employees do not have rights. Id. ¶ 25. Christopher did not take any

remedial action, did not contact the Library’s Equal Employment Opportunity Office—the

Office of Opportunity Inclusiveness and Compliance (“OIC”)—and did not advise Plaintiff of

appropriate complaint procedures. Id.

       Plaintiff alleges that in response to his allegations of discrimination, Mech placed

Plaintiff directly under his supervision for the audit project and informed Plaintiff that he would

be subjected to heightened scrutiny. Id. ¶ 26. Mech also began verbally assaulting Plaintiff

whenever Plaintiff sought clarification on his work assignments. Id. In December 2010, Mech

prepared an evaluation of the audit project, which Plaintiff alleges broke with standard operating

procedure because the project was not complete. Id. ¶ 27. Mech’s review of the project was

“extremely negative in every category.” Id. Plaintiff discussed the review with Mech and asked

Mech if he continued to refuse to accept Plaintiff’s homosexuality. Id. In response, Plaintiff

                                                4
alleges Mech stated: “I don’t care, I had a conversation with you—that is my business—but this

has put you in a position where you are under a closer watch, and you are not to question me—

this is how it is. Regardless, you do not question management.” Id. Plaintiff further alleges that

Mech stated that he was “damn angry” at Plaintiff for threatening to bring a claim for wrongful

discrimination and harassment and said to Plaintiff: “You were going to string me out to dry,

made accusations, put me in a position risked (sic) my job and position, and now this is the

result. You are to do as you are told and not question me or management in this office. You do

not have rights, this is a dictatorship.” Id.

        In February 2011, Mech issued another negative performance evaluation based upon

allegedly incorrect facts and mischaracterizations. Id. ¶ 29. On March 9, 2011, Mech notified

Plaintiff that he was being placed on a “90-day written warning.” Id. ¶ 31. A negative report

following the review period would result in a denial of Plaintiff’s level GS-11 within-grade-

increase. Id. On March 16, 2011, Plaintiff met with Naomi Earp (“Earp”), Director of the OIC,

and initiated the Equal Employment Opportunity (“EEO”) complaint process. Id. ¶ 34. Earp,

who was familiar with Plaintiff’s work, believed Plaintiff would benefit from a transfer from his

current office, OIG, to the OIC. Id. ¶ 35. Earp asked Christopher if OIG would approve the

transfer, but Christopher responded that Plaintiff was on track to be terminated within six months

and that he would not approve the transfer. Id. Plaintiff does not now claim this denial of

transfer as an adverse employment action. See Pl.’s Opp’n. at 14 n.1.

        On June 24, 2011, Mech submitted his report following the 90-day written warning

period finding Plaintiff’s work to be only minimally successful and denied his within-grade-

increase. Id. ¶ 36. Plaintiff informed Christopher, who in turn informed Mech, that Plaintiff was

intending to appeal Mech’s denial of his within-grade-increase. Id. ¶ 37. Shortly thereafter,

                                                5
Mech convened a meeting with Plaintiff and his co-workers and demanded that Plaintiff disclose

to his co-workers that he intended to appeal the denial of his within-grade-increase, subjecting

Plaintiff to a “hostile and abusive interrogation” until Plaintiff disclosed the details regarding his

intent to appeal.    Id.   Plaintiff’s appeal of the denial of his within-grade-increase was

subsequently denied by Christopher on July 21, 2011. Id. ¶ 38; Def.’s Ex. B (Plaintiff’s Formal

Complaint of Discrimination), at 10.

       Plaintiff alleges that the stress of his work environment caused him to require medical

assistance and counseling. Id. ¶ 39. Plaintiff took paid sick leave from August 19, 2011, to

September 23, 2011. Id. On September 28, 2011, upon returning to work, Plaintiff filed an

informal complaint of discrimination with the OIC Office. Id. ¶ 40. On Plaintiff’s informal

complaint, Plaintiff marked “sex” and “reprisal” as the basis of the alleged discrimination.

Def.’s Ex. A (Plaintiff’s Informal Complaint of Discrimination). Plaintiff alleges that following

the filing of his discrimination complaint, Mech and Christopher prevented Plaintiff’s access to

documents and other data, and continued to “harass, intimidate, and retaliate” against Plaintiff.

Id. ¶ 41. Specifically, Plaintiff was criticized and penalized at work for taking time to prosecute

his administrative action. Id. Christopher also demanded that Plaintiff request permission from

the supervisors against whom he had filed his complaint before working on his administrative

action during the workday. Id. ¶ 42. In addition, Plaintiff alleges that “on numerous occasions,

Christopher followed and/or filmed [Plaintiff] while he was off-duty and away from the [Library

of Congress].” Id. ¶ 43.

       On October 12, 2011, Plaintiff took additional leave to continue medical treatment “to

deal with the emotional stress created by Mech and Christopher’s discriminatory treatment.” Id.

¶ 44. Plaintiff filed his formal complaint alleging discrimination with the OIC on November 9,

                                                  6
2011. Id. ¶ 47. Plaintiff’s formal complaint alleged discrimination based on religion, sex, sexual

harassment, and reprisal.    Def.’s Ex. B (Plaintiff’s Formal Complaint of Discrimination).

Plaintiff qualified for Family Medical Leave from October 12, 2011, to January 3, 2012. Id. ¶¶

44, 48. Shortly after January 3, 2012, Plaintiff received a letter from Christopher declaring

Plaintiff to be Absent Without Leave from work and directing him to return to duty. Id. ¶ 48.

Christopher’s letter stated: “. . . regardless of any health-related issue that you may be

experiencing, your prolonged absence has had a negative impact on the Office of Inspector

General . . . . Therefore, you are directed to immediately report for duty or contact me

immediately to discuss your return to duty status. You are also advised that any further request

for LWOP (leave without pay) will not be considered at this time.” Id. ¶ 48. Plaintiff responded

to Christopher that he would follow up with his doctors regarding his medical status. Id. ¶ 49.

On March 29, 2012, Library of Congress Inspector General Karl Schornagel informed Plaintiff

that he was considered Absent Without Leave and would be terminated from the Library of

Congress on April 6, 2012, due to his failure to return to duty. Id. ¶ 51. Plaintiff alleges he was

constructively terminated on April 4, 2012, because he was unable to return to a workplace

where he had to confront constant discriminatory treatment from Mech and Christopher. Id. ¶

54. On April 5, 2012, Plaintiff appealed through the Library of Congress’s Adverse Actions

appeals process Defendant’s decision to terminate him. Id. ¶ 52. Plaintiff, however, does not

now plead his actual termination by Defendant as an adverse employment action under Title VII,

only his constructive termination. See Pl.’s Opp’n. at 18 n.5.

       B. Procedural Background

       On May 8, 2012, the Library of Congress issued its final agency decision denying

Plaintiff’s claims of discrimination. Id. ¶ 53. On August 3, 2012, Plaintiff filed the present

                                                7
lawsuit alleging eight counts against Defendant. Counts I through III allege, respectively, that

Defendant violated Title VII by discriminating against Plaintiff based on sex, religion, and in

retaliation for Plaintiff’s protected activities.       Specifically, Plaintiff alleges that Defendant

subjected him to “harsh and discriminatory working conditions” and “constructively terminated”

him from his position because Plaintiff, “as a homosexual male[,] did not conform to the

Defendant’s gender stereotypes associated with men under Mech’s supervision or at the LOC.”

Id. ¶¶ 57-59.    In Count II, Plaintiff’s religious discrimination claim, Plaintiff alleges that

Defendant subjected him to “harsh and discriminatory working conditions” and “constructively

terminated” him from his position by discriminating against him for holding “religious beliefs

that could not be reconciled with [Mech’s] fundamentalist religious beliefs that refuse to

embrace LGBT individuals.” Id. ¶¶ 65-66, 68. Finally, in Count III, Plaintiff alleges that he

was constructively terminated and subjected to a hostile work environment in retaliation for

confronting Mech about discriminating against him “based upon his sexual orientation and

religious beliefs.” Id. ¶¶ 72, 84. Plaintiff also pleads an independent claim of constructive

discharge (Count IV). Id. ¶¶ 88-92.

       Counts V and VI present constitutional claims.             In Count V, Plaintiff alleges that

Defendant violated the Fifth Amendment’s Due Process clause by “purposefully and

intentionally discriminating against [Plaintiff]” because of Defendant’s “prejudice towards

homosexuals and/or persons whom do not conform to sex stereotypes recognized by the

Defendant.” Id. ¶ 96. Count VI, which Plaintiff pleads as an alternative to his Title VII sex

discrimination claim, alleges that Defendant “engaged in impermissible sex discrimination in

violation of the equal protection component of the Fifth Amendment’s Due Process Clause.” Id.

¶ 99. Specifically, Plaintiff alleges that Defendant “intentionally discriminated against [him]

                                                    8
because his identity as a homosexual male represents a departure from sex stereotypes

recognized by the Defendant.” Id. ¶ 101.

       Plaintiffs’ last two counts allege violations of the Library of Congress Act and Library of

Congress policies and regulations. In Count VII, Plaintiff alleges that Defendant violated the

Library of Congress Act, 2 U.S.C. § 140, because under the Act, Plaintiff was “entitled to have

decisions related to his employment considered ‘solely with reference to [his] fitness for [the]

particular duties’ of the Management Analyst position” yet Plaintiff was terminated from his

employment “for reasons wholly unrelated to his fitness for the particular duties of the

Management Analyst position.” Id. ¶¶ 105, 107. In Count VIII, Plaintiff alleges that Defendant

violated Library of Congress Special Announcements 10-5 and 11-02 and Library of Congress

Regulations LCR 2010-2, 2023-1, and 2023-2 by precluding Plaintiff from “a work environment

free from harassment of any kind, including harassment on the basis of religion or sexual

orientation.” Id. ¶ 111.

       Defendant now moves the Court to dismiss all eight Counts of Plaintiff’s Complaint.

First, Defendant argues that to the extent Plaintiff’s claims are based on his constructive

discharge and the denial of his within-grade salary increase, these claims should be dismissed

because Plaintiff failed to timely exhaust his administrative remedies as to these discrete

employment actions.        Second, Defendant contends that Plaintiff’s sex and religious

discrimination and retaliation claims under Title VII should be dismissed for failure to state a

claim. Third, Defendant moves the Court to dismiss Plaintiff’s constitutional claims because

they are preempted by Title VII. Lastly, Defendant contends that Plaintiff cannot sue the Library

of Congress for violations of the Library of Congress Act or the Library’s internal policies or

regulations because there is no express waiver of sovereign immunity for such claims.

                                                9
                                   II. LEGAL STANDARD

       A. Dismissal for Failure to Exhaust Administrative Remedies

       Defendant moves under Rule 12(b)(1) to dismiss for lack of subject matter jurisdiction

Plaintiff’s constructive discharge and denial of promotion claims. However, “‘[m]otions to

dismiss for failure to exhaust administrative remedies are . . . appropriately analyzed under Rule

12(b)(6)’” for failure to state a claim for which relief can be granted. Hairston v. Tapella, 664
F. Supp. 2d 106, 110 (D.D.C. 2009) (quoting Hopkins v. Whipple, 630 F. Supp. 2d 33, 40 (D.D.C.

2009)); see also Arbaugh v. Y & H Corp., 546 U.S. 500, 516 (2006) (“[W]hen Congress does not

rank a statutory limitation on [the statute's] coverage as jurisdictional, courts should treat the

restriction as non-jurisdictional in character.”); Douglas v. Donovan, 559 F.3d 549, 556 n. 4

(D.C. Cir. 2009) (“[T]he exhaustion requirement [under Title VII] though mandatory, is not

jurisdictional[.]”). In deciding a motion brought under Rule 12(b)(6),

       a court does not consider matters outside the pleadings, but a court may consider
       on a motion to dismiss the facts alleged in the complaint, documents attached as
       exhibits or incorporated by reference in the complaint, or documents upon which
       the plaintiff’s complaint necessarily relies even if the document is produced not
       by the plaintiff in the complaint but by the defendant in a motion to dismiss.

Ward v. D.C. Dep’t of Youth Rehab. Serv’s., 768 F. Supp. 2d 117, 119 (internal quotations and

citations omitted). As Plaintiff’s Complaint references the informal complaint of discrimination

Plaintiff submitted on September 28, 2011, the formal complaint he made on November 9, 2011,

and the final agency decision, and Defendant has attached each of these documents to its Motion

to Dismiss, the Court shall consider these documents in analyzing whether Plaintiff has timely

exhausted his claims of discrimination.

       B. Dismissal for Failure to State a Claim

       Federal Rule of Civil Procedure 12(b)(6) provides that a party may challenge the
                                          10
sufficiency of a complaint on the grounds that it “fail[s] to state a claim upon which relief can be

granted.” Fed. R. Civ. P. 12(b)(6). “[A] complaint [does not] suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Rather, a complaint must

contain sufficient factual allegations that, if accepted as true, “state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

                                       III. DISCUSSION

   A. Failure to Exhaust Administrative Remedies

   Plaintiff’s Title VII sex and religious discrimination and retaliation claims each allege that

Defendant subjected Plaintiff to a hostile work environment and constructively discharged

Plaintiff for discriminatory or retaliatory reasons. Plaintiff also pleads an independent count of

constructive discharge.     In its Motion to Dismiss, Defendant contends that Plaintiff’s

constructive discharge claims must be dismissed because Plaintiff has failed to exhaust these

claims through the Library’s EEO process.2 Defendant also argues that Plaintiff failed to exhaust

his claim that he was denied a promotion in the form of a within-grade salary increase based on

discrimination and/or retaliation.3



       2
         Defendant also argues that Plaintiff cannot state a claim for constructive discharge
because he was actually terminated and did not resign or retire. Def.’s Mot. at 9-11. The Court
need not address this argument as the Court finds that even if Plaintiff properly stated a claim of
constructive discharge, Plaintiff did not exhaust that claim and, accordingly, it must be
dismissed.

       3 The Court notes that Plaintiff only discusses the denial of his within-grade-increase in
the fact section of his Complaint. Plaintiff does not identify the denial of his within-grade-
                                               11
       Federal employees may file a civil action only after exhausting their administrative

remedies before the concerned federal agency. 42 U.S.C. § 2000e–16(c). Under rulemaking

authority delegated by Title VII, see 42 U.S.C. § 2000e–16(b), the Librarian of Congress

exercises authority granted to the Equal Employment Opportunity Commission. In accordance

with that statute, the Library of Congress promulgated Library of Congress Regulation (“LCR”)

2010–3.1 on April 20, 1983—“Resolution of Problems, Complaints, and Charges of

Discrimination in Library Employment and Staff Relations Under the Equal Employment

Opportunity Program.”       Pursuant to Section 4(A) of LCR 2010–3.1 (“Precomplaint

Procedures”), “[a] staff member, or qualified applicant, who believes that he/she has been, or is

being, discriminated against, and who wishes to resolve the matter, shall notify and consult with

a Counselor not later than 20 workdays after the date of the alleged discriminatory matter.” Id.

       Compliance with these procedures and time limits is mandatory. “Complainants must

timely exhaust these administrative remedies before bringing their claims to court.” Bowden v.

United States, 106 F.3d 433, 437 (D.C. Cir. 1997); Bayer v. Dep't of Treasury, 956 F.2d 330, 332

(D.C. Cir. 1992); Williams v. Munoz, 106 F. Supp. 2d 40, 42 (D.D.C. 2000) (“timely

administrative charge is a prerequisite to initiation of a Title VII action”). “Because untimely

exhaustion of administrative remedies is an affirmative defense, the defendant bears the



increase as an adverse employment action under any of his counts of discrimination, even though
he does specifically identify his constructive discharge as an adverse employment action.
Defendant interprets Plaintiff’s Complaint as alleging the denial of Plaintiff’s within-grade-
increase as a discriminatory and/or retaliatory adverse employment action. In his Opposition,
Plaintiff appears to agree with this interpretation, arguing that the denial of his within-grade-
increase satisfies the “adverse employment action” element of both a prima facie case of
discrimination and retaliation. See Pl.’s Opp’n. at 29, 50. Accordingly, despite the lack of
clarity in Plaintiff’s Complaint, the Court shall also treat Plaintiff’s Complaint as alleging the
denial of Plaintiff’s within-grade-increase as a discriminatory and/or retaliatory adverse
employment action.
                                                12
responsibility of pleading and proving it.” Bowden, 106 F.3d at 437 (citing Brown v. Marsh, 777
F.2d 8, 13 (D.C. Cir. 1985)). Importantly, however, the administrative deadlines imposed by this

scheme are not jurisdictional in nature: “they function like a statute of limitations and like a

statute of limitations, are subject to waiver, estoppel, and equitable tolling.” Marsh, 777 F.2d at

14 (citations and internal quotation marks omitted).

    The Court shall address Defendant’s two exhaustion arguments in turn.

       i. Constructive Discharge

       Plaintiff concedes that he did not contact the Library of Congress’s OIC Office regarding

his constructive discharge claim, nor did he seek to amend his November 9, 2011, formal

administrative EEO complaint to include this claim. Pl.’s Opp’n. at 15. Plaintiff argues,

however, that while the claims he may bring in a lawsuit before a federal court are limited to

those claims asserted in his administrative complaint, courts have also allowed plaintiffs to

present unexhausted claims that are “like or reasonably related to the allegations of the

administrative EEO complaint and growing out of such allegations.” Ponce v. Billington, 652
F. Supp. 2d 71, 74 (D.D.C. 2009). Plaintiff contends that his constructive discharge claim is

reasonably related to his EEO complaint because the same facts that support his claims of sexual

harassment and hostile work environment support his claim that he was constructively

discharged due to intolerable working conditions.4 Plaintiff effectively urges the Court to piggy-

back his constructive discharge claim onto his hostile work environment claim for which



       4
          Plaintiff also seems to suggest that he exhausted his constructive discharge claim when
he filed an Appeal of Adverse Action on April 5, 2012, as he was instructed he could do in the
the March 29, 2012, correspondence from the Library of Congress informing him that he would
be terminated on April 6, 2012. See Pl.’s Opp’n. at 15-16. However, Plaintiff’s Appeal of
Adverse Action appealed his actual termination, not his constructive discharge.

                                                13
Plaintiff did satisfy exhaustion requirements. In the alternative, Plaintiff urges this Court to

employ ancillary jurisdiction over his constructive discharge claim. Plaintiff contends that

“ancillary claims that grow out of the original charge may be proper[ly] before the federal court

where the charge was only filed for the initial claim.” Pl.’s Opp’n. at 18. Plaintiff relies on

Gupta v. East Texas State University, where the Fifth Circuit employed ancillary jurisdiction to

provide a jurisdictional basis for Plaintiff’s unexhausted retaliatory-discharge claim because it

“gr[ew] out of an [earlier] administrative charge properly before the court.” 654 F.2d 411, 414

(5th Cir. 1981).

       In 2002, the Supreme Court in National Railroad Passenger Corporation v. Morgan,

“rejected the so-called continuing violation doctrines that allowed plaintiffs to recover for

discrete acts of discrimination or retaliation that had not been separately exhausted but were

‘sufficiently related’ to a properly exhausted claim.” Romero-Ostolaza v. Ridge, 370 F. Supp. 2d
139, 148 (D.D.C. 2005) (citing Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 105

(2002)). The Morgan Court was emphatic that “strict adherence to the procedural requirements

specified by the legislature is the best guarantee of evenhanded administration of the law,”

Morgan, 536 U.S. at 108 (citing Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980)), and that

recovery was precluded “for discrete acts of discrimination or retaliation that occur outside the

statutory time period,” id. at 105. Since Morgan, courts in the District of Columbia Circuit have

largely refused to take jurisdiction over unexhausted claims of discrete discriminatory acts, such

as terminations that occur following the filing of an administrative charge.5 See, e.g., Coleman-

Adebayo v. Leavitt, 326 F. Supp. 2d 132, 137-38 (D.D.C. 2004); Romero-Ostolaza, 370 F. Supp. 2d
5
         The Court of Appeals for the District of Columbia Circuit, however, has declined to
decide whether Morgan did in fact overtake the “reasonably related to” line of cases. Payne v.
Salazar, 619 F.3d 56, 65 (D.C. Cir. 2010).
                                             14
at 149; Payne v. Salazar, 628 F. Supp. 2d 42, 51 (D.D.C. 2009), rev’d on other grounds, 619 F.3d
56 (D.C. Cir. 2010).

       The key to determining whether a claim must meet the procedural hurdles of the
       exhaustion requirement itself, or whether it can piggy-back on another claim that
       has satisfied those requirements, is whether the claim is of a “discrete” act of
       discrimination or retaliation or, instead, of a hostile work environment. “Discrete
       acts such as termination, failure to promote, denial of transfer, or refusal to hire”
       are individual acts that “occur” at a fixed time . . . . Accordingly, plaintiffs
       alleging such discriminatory action must exhaust the administrative process
       regardless of any relationship that may exist between those discrete claims and
       any others.

Coleman-Adebayo, 326 F. Supp. 2d at 137-38 (quoting Morgan, 536 U.S. at 114). Indeed, courts

in this Circuit have specifically rejected attempts, like Plaintiff’s, to piggy-back termination

claims that are the “culmination” of plaintiffs’ properly exhausted hostile work environment or

discrimination claims. See Graham v. Gonzales, 2005 WL 3276180, *5 (D.D.C. Sept. 30, 2005)

(rejecting plaintiff’s argument that the court had jurisdiction over his constructive discharge

claims because they were the “culmination of, and part of, the continuing hostile work

environment claim as to which [Plaintiff] did exhaust administrative remedies”); Camp v.

District of Columbia, 2006 WL 667956, *8 (D.D.C. March 14, 2006) (“While her retaliatory

termination claims may be the “culmination” of her sexual harassment/gender discrimination

claims, pursuant to Morgan, Plaintiff is required to exhaust her administrative remedies for her

termination/retaliation claim, which is a separate discrete act.”). Accordingly, the Court finds

that Plaintiff has failed to exhaust his constructive discharge claim and declines to take

jurisdiction over this discrete claim of discrimination under either the “reasonably related to” line

of cases or ancillary jurisdiction. Therefore, the Court grants Defendant’s Motion to Dismiss

Plaintiff’s discrimination claims to the extent they are based on his alleged constructive

discharge and Plaintiff’s independent count of constructive discharge (Count IV).

                                                 15
       ii. Within-Grade-Increase

       Defendant also argues that Plaintiff’s allegation that he was discriminatorily denied a

promotion in the form of a within-grade-increase was not timely exhausted and thus should be

dismissed.6 Mech denied Plaintiff’s within-grade-increase on June 24, 2011. Am. Compl. ¶ 36.

On June 30, 2011, Plaintiff asked Christopher to reconsider the evaluation which led to the

denial of Plaintiff’s within-grade-increase. Id. ¶ 38. On July 21, 2011, Christopher informed

Plaintiff that he would not change Plaintiff’s performance evaluation. Def.’s Ex. B (Plaintiff’s

Formal Complaint of Discrimination). Defendant argues that even assuming the time to contact

the Library of Congress’ OIC Office began on July 21, 2011, Plaintiff did not contact the OIC

until September 28, 2011, several weeks after the 20-day deadline for notifying a counselor of a

discriminatory matter. Accordingly, Defendant argues, Plaintiff’s claims related to the denial of

his within-grade-increase should be dismissed as untimely.

       As the Court previously explained, if a plaintiff does not exhaust his administrative

remedies before filing a lawsuit under Title VII, he is precluded from bringing suit in federal

court. See Bowden, 106 F.3d at 437. Failure to exhaust is an affirmative defense and defendants

bear the burden of pleading and proving it. Id. However, administrative deadlines are subject



       6
          The Court notes that Plaintiff only discusses the denial of his within-grade-increase in
the fact section of his Complaint. Plaintiff does not identify the denial of his within-grade-
increase as an adverse employment action under any of his counts of discrimination, even though
he does specifically identify his constructive discharge as an adverse employment action.
Defendant interprets Plaintiff’s Complaint as alleging the denial of Plaintiff’s within-grade-
increase as a discriminatory and/or retaliatory adverse employment action. In his Opposition,
Plaintiff appears to agree with this interpretation, arguing that the denial of his within-grade-
increase satisfies the “adverse employment action” element of both a prima facie case of
discrimination and retaliation. See Pl.’s Opp’n. at 29, 50. Accordingly, despite the lack of
clarity in Plaintiff’s Complaint, the Court shall also treat Plaintiff’s Complaint as alleging the
denial of Plaintiff’s within-grade-increase as a discriminatory and/or retaliatory adverse
employment action.
                                                16
“to waiver, estoppel, and equitable tolling.” Marsh, 777 F.2d at 14 (citations omitted). If

defendants meet their burden, plaintiffs bear the burden of pleading and proving facts supporting

equitable avoidance of the defense. Bowden, 106 F.3d at 437.

       Plaintiff’s primary argument in response to Defendant’s contentions is that he “followed

all appropriate administrative procedures with regard to his discrimination claims.” Pl.’s Opp’n.

at 14. Plaintiff explains that he initiated the EEO process on March 16, 2011, by meeting with

an EEO Counselor and that this meeting was timely as it was only eight days after the

discriminatory event of Mech’s issuance of the 90-day written warning informing Plaintiff that

he would be denied his within-grade-increase if he received a negative review at the end of the

90-day period. Even if the Court were to very liberally interpret Plaintiff’s Complaint and treat

the date of the denial of Plaintiff’s within-grade-increase as March 9, 2011—the date when

Plaintiff received the 90-day written warning—Plaintiff provides no record and makes no

allegation indicating that he discussed the (potential) denial of his within-grade-increase during

his meeting with the EEO Counselor on March 16, 2011. Plaintiff only vaguely alleges in his

Complaint that, during the meeting, he “detailed the discrimination he was enduring.” Am.

Compl. ¶ 34. The informal complaint Plaintiff submitted to the OIC Office on September 28,

2011, does, by contrast, clearly discuss the denial of Plaintiff’s within-grade-increase. See Def.’s

Ex. A (Plaintiff’s Informal Complaint of Discrimination). This informal complaint, however,

was submitted to the OIC Office well outside the twenty-day window for notifying the OIC

Office of an alleged discriminatory event. Accordingly, there is nothing in the record before the

Court indicating that Plaintiff discussed the allegedly discriminatory denial of his within-grade-

increase earlier than September 28, 2011, making his exhaustion of this claim untimely.

       As Plaintiff does not acknowledge that he failed to timely exhaust the denial of his

                                                17
within-grade-increase, Plaintiff’s Opposition is void of any argument supporting equitable

avoidance of this specific untimeliness defense.7      However, in Plaintiff’s discussion of his

constructive discharge claim, Plaintiff notes that his “formal complaint does in fact discuss the

facts surrounding the issue of failure to promote and provide a within-grade increase, . . . which

is reflected in the LOC’s Notice of Receipt and Acceptance of Formal Complaint of

Discrimination (“LOC Receipt and Acceptance Notice”). The LOC’s Receipt and Acceptance

Notice does not state that any claims were rejected, and demonstrates that all of Plaintiff’s claims

were in fact accepted.” Pl.’s Opp’n. at 15. Courts in this Circuit have held that “when a

complaint has proceeded through administrative channels prior to arriving at the federal

courthouse, and the agency has accepted, investigated and decided that complaint on its merits

without raising the exhaustion issue, the exhaustion defense may be found to have been waived.”

Johnson v. Billington, 404 F. Supp. 2d 157, 162 (D.D.C. 2005) (citing Bowden, 106 F.3d at 438–

39); see also Kriesch v. Johanns, 486 F. Supp. 2d 183, 187 (D.D.C. 2007) (finding waiver where

USDA accepted for investigation, investigated fully, and decided on the merits all of Ms.

Kriesch's EEO complaints and never raised untimeliness during the administrative process).

“W]hen an agency is able to investigate a case in a timely fashion, before evidence is stale or lost

and before expectations about the consequences of the actions at issue are settled, ‘[the agency]



       7
         It appears from Plaintiff’s Opposition that he did not fully recognize that Defendant is
challenging the timeliness of his administrative exhaustion of his within-grade-increase claim.
In a footnote in his Opposition, Plaintiff states: “Defendant has not argued that Plaintiff failed
(sic) exhaust administrative procedures with regard to his discrimination claims. Defendant
solely argued that Plaintiff failed to exhaust administrative procedures with regard to his claims
of constructive termination and failure to transfer.” Pl.’s Opp’n. at 14 n.1. However,
Defendant’s memorandum supporting his Motion to Dismiss clearly includes a paragraph
arguing that Plaintiff’s “allegation that he was denied a promotion in the form of a within-grade-
salary increase, Am. Compl. ¶ 36, was not timely exhausted and should be dismissed.” Def.’s
Mot. at 15. Therefore, Plaintiff was fully on notice of this particular exhaustion argument.
                                                 18
has no legitimate reason to complain about a judicial decision on the merits.’” Johnson, 404
F. Supp. 2d at 162 (citing Bowden, 106 F.3d at 438–39). Here, the agency accepted Plaintiff’s

within-grade-increase claim despite its apparent untimeliness, and Defendant does not now argue

that Plaintiff’s claim was stale at the time the agency proceeded. See Def.’s Ex. D (Final Agency

Decision).   The Library fully investigated Plaintiff’s within-grade-increase claim and has

adjudicated the merits of the claim. Moreover, “litigation of this case on the merits [does not]

unsettle expectations.” Id. at 163.

       Although Plaintiff’s argument that Defendant accepted, investigated, and adjudicated

Plaintiff’s within-grade-increase claim is confusingly located within an argument regarding the

exhaustion of an entirely different claim, at the motion to dismiss stage, the Court is inclined to

liberally construe Plaintiff’s pleadings—which are far from a model of clarity—and hold that

Plaintiff has met his burden of pleading and proving facts supporting equitable avoidance of

Defendant’s untimeliness defense.     Accordingly, the Court finds Defendant has waived its

untimely exhaustion defense as to Plaintiff’s within-grade-increase claim and denies Defendant’s

Motion to Dismiss Plaintiff’s discrimination claims to the extent they are based on the denial of

Plaintiff’s within-grade-increase.

   B. Failure to State a Claim

       Defendant’s second overarching argument is that Plaintiff’s three Title VII claims—sex

discrimination, religious discrimination, and retaliation—should be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. The Court shall address

each Title VII claim in turn.

       i. Title VII: Sex Discrimination

       Defendant moves the Court to dismiss Plaintiff’s sex discrimination claim because

                                                19
Plaintiff has insufficiently pled that he was the victim of sex stereotyping, a form of sex

discrimination recognized as cognizable under Title VII by the Supreme Court in Price

Waterhouse v. Hopkins, 490 U.S. 228 (1989). Defendant contends that “courts have generally

required plaintiffs [alleging sex stereotyping] to set forth specific allegations regarding the

particular ways in which an employee failed to conform to such stereotypes – and allegations to

support the claim that this non-conformity negatively influenced the employer’s decision.”

Def.’s Mot. at 18. Plaintiff’s Complaint, Defendant argues, falls short of this pleading standard

because it does not indicate that his “supervisor’s conduct was motivated by judgments about

plaintiff’s behavior, demeanor or appearance, and there are no facts to support an allegation that

the employer was motivated by his views about Plaintiff’s conformity (or lack thereof) with sex

stereotypes.” Id. at 19.

       Courts in this Circuit have emphasized that a plaintiff alleging employment

discrimination faces a “relatively low hurdle at the motion to dismiss stage.” Jones v. Bernanke,

685 F. Supp. 2d 31, 40 (D.D.C. 2010); see also Rouse v. Berry, 680 F. Supp. 2d 233, 236 (D.D.C.

2010) (“In the context of a fairly straightforward employment discrimination complaint,

plaintiffs traditionally have not been subject to a heightened pleading standard.”). Indeed, the

Court of Appeals for the District of Columbia has held that to survive a motion to dismiss under

Rule 12(b)(6), all a complaint need state is: ‘I was turned down for a job because of my race.’

Potts v. Howard Univ. Hosp., 258 Fed.Appx. 346, 347 (D.C. Cir. 2007) (quoting Sparrow v.

United Air Lines, Inc., 216 F.3d 1111, 1115 (D.C. Cir. 2000)).

       Title VII prohibits an employer from discriminating “against any individual . . . because

of such individual’s . . . sex.” 42 U.S.C. § 2000e-2(a)(1). Under Title VII, allegations that an

employer is discriminating against an employee based on the employee’s non-conformity with

                                               20
sex stereotypes are sufficient to establish a viable sex discrimination claim.           See Price

Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989) (“we are beyond the day when an employer

could evaluate employees by assuming or insisting that they matched the stereotype associated

with their group.”). Here, Plaintiff has alleged that he is “a homosexual male whose sexual

orientation is not consistent with the Defendant’s perception of acceptable gender roles,” Am.

Compl. ¶ 55, that his “status as a homosexual male did not conform to the Defendant’s gender

stereotypes associated with men under Mech’s supervision or at the LOC,” id. ¶ 59, and that “his

orientation as homosexual had removed him from Mech’s preconceived definition of male,” id. ¶

13. As Plaintiff has alleged that Defendant denied him promotions and created a hostile work

environment because of Plaintiff’s nonconformity with male sex stereotypes, Plaintiff has met

his burden of setting forth “a short and plain statement of the claim showing that the pleader is

entitled to relief” as required by Federal Rule of Civil Procedure 8(a). Accordingly, the Court

denies Defendant’s Motion to Dismiss Plaintiff’s sex discrimination claim (Count I) for failure to

state a claim.

        ii.      Title VII: Religious Discrimination

        Defendant next argues that Plaintiff’s religious discrimination claim must be dismissed

because it is no more than a recasting of Plaintiff’s sex discrimination claim. Defendant relies on

Prowel v. Wise Business Forms, 579 F.3d 285 (3d Cir. 2009), in which the Third Circuit held

that a plaintiff who alleged that he failed to conform to his employer’s religious beliefs by virtue

of his status as a gay man had not pled a religious discrimination claim because “he was harassed

not ‘because of religion,’ but because of his sexual orientation.” Id. at 293. Defendant contends

that, likewise, the allegations in Plaintiff’s Complaint only show a supervisor taking issue with

Plaintiff’s sexual orientation, not his religious beliefs. Def.’s Mot. at 19-20.

                                                 21
        Plaintiff responds that he sufficiently pled a claim of religious discrimination because he

alleged facts showing that he was discriminated against because he failed to live up to his

supervisor’s religious expectations. The Court agrees with Plaintiff. Title VII seeks to protect

employees not only from discrimination on the basis of their religious beliefs, but also from

forced religious conformity or adverse treatment because they do “not hold or follow [their]

employer’s religious beliefs.” Shapolia v. Los Alamos National Laboratory, 992 F.2d 1033,

1038 (10th Cir. 1993); see also Johnson v. Dong Moon Joo, 2006 WL 627154, *22 (D.D.C.

March 12, 2006) (following Shapolia analysis); Venters v. City of Delphi, 123 F.3d 956, 972 (7th

Cir. 1997) (adopting Shapolia analysis and holding that plaintiff “need only show that her

perceived religious shortcomings (her unwillingness to strive for salvation as Ives understood it,

for example) played a motivating role in her discharge.”). In order to establish a prima facie

case in actions where the plaintiff claims that he was discriminated against because he did not

share certain religious beliefs held by his supervisors, the plaintiff must show

       (1) that he was subjected to some adverse employment action; (2) that, at the time
       the employment action was taken, the employee's job performance was
       satisfactory; and (3) some additional evidence to support the inference that the
       employment actions were taken because of a discriminatory motive based upon
       the employee's failure to hold or follow his or her employer's religious beliefs.

Shapolia, 992 F.2d at 1038 (emphasis added). In light of the “low hurdle” a plaintiff alleging

employment discrimination must overcome at the motion to dismiss stage, the Court finds that

Plaintiff has alleged sufficient facts to establish a claim of religious discrimination for failure to

follow his employer’s religious beliefs. In his Complaint, Plaintiff alleges that prior to learning

of Plaintiff’s sexual orientation, Mech told Plaintiff that “putting you . . . closer to God is my

effort to encourage you to save your worldly behind.” Id. ¶ 8. Plaintiff further alleges that after

Mech’s daughter learned of Plaintiff’s sexual orientation, “at the beginning of almost every
                                             22
work-related conversation [with Plaintiff], Mech would engage in a religious lecture to the point

where it became clear that Mech was targeting [Plaintiff] by imposing his conservative Catholic

beliefs on [Plaintiff] throughout the workday.” Id. ¶ 12. Plaintiff also alleges that “Mech

confronted [Plaintiff] directly regarding his homosexuality and its non-conformance with Mech’s

conservative religious beliefs.” Id. ¶¶ 18, 19. The Court finds that Plaintiff has sufficiently pled

facts suggesting that the religious harassment he endured was not due exclusively to his

homosexual status. Plaintiff’s allegations show that Mech’s religious proselytizing began before

Mech learned of Plaintiff’s sexual orientation.       Moreover, a fact finder could infer from

Plaintiff’s allegation that Mech repeatedly engaged in religious lectures targeted at imposing

Mech’s “conservative Catholic beliefs” on Plaintiff that religion (and not simply homosexuality)

played a role in Defendant’s employment decisions regarding Plaintiff and contributed to the

hostility of the work environment. As a result, at this stage, this case is distinguishable from

Prowel where the plaintiff alleged religious proselytizing focused exclusively on the plaintiff’s

sexual orientation.

       In any event, Prowel’s holding is not controlling in this Circuit. Courts in other circuits

have found that plaintiffs state a claim of religious discrimination in situations where employers

have fired or otherwise punished an employee because the employee’s personal activities or

status—for example, divorcing or having an extramarital affair—failed to conform to the

employer’s religious beliefs. See, e.g., Henegar v. Sears Roebuck and Co., 965 F. Supp. 833, 838

(N.D.W.Va. 1997) (living with a man while divorcing her husband); Sarenpa v. Express Images

Inc., 2005 WL 3299455, *4 (D.Minn. 2005) (extramarital affair). The Court sees no reason to

create an exception to these cases for employees who are targeted for religious harassment due to

their status as a homosexual individual. Accordingly, looking at the allegations in Plaintiff’s

                                                23
Complaint, the Court concludes that Plaintiff has alleged a set of facts that would entitle Plaintiff

to relief. The Court denies Defendant’s Motion to Dismiss Plaintiff’s religious discrimination

claim (Count II) for failure to state a claim.

       iii.    Title VII: Retaliation and Retaliatory Hostile Work Environment

       Finally, Defendant moves the Court to dismiss Plaintiff’s retaliation and retaliatory

hostile work environment claims. Although Plaintiff alleges only one count of “Retaliation”

(Count III), within that count, Plaintiff alleges both that Defendant took discrete adverse

employment actions in retaliation for Plaintiff’s protected activity and that Defendant created a

retaliatory hostile work environment.       Am. Compl. ¶ 84.       As to both claims, Defendant

challenges Plaintiff’s allegation that he engaged in “protected activity” on June 25, 2010, when

Plaintiff confronted Mech about his discriminatory treatment of Plaintiff. As to Plaintiff’s

retaliation claim, Defendant argues that Plaintiff has failed to establish a causal link between his

protected activity and any allegedly adverse action. Finally, as to Plaintiff’s retaliatory hostile

work environment claim, Defendant contends that Plaintiff’s allegations of harassment and

mistreatment are not severe or pervasive enough to constitute a retaliatory hostile work

environment. The Court shall address Defendant’s arguments in turn.

       Title VII’s anti-retaliation provision makes it unlawful for an employer “to discriminate

against [an] employee . . . because he has opposed any practice” made an unlawful employment

practice by [Title VII].” King v. Jackson, 487 F.3d 970, 971 (D.C. Cir. 2007) (quoting 42 U.S.C.

§ 2000e-3(a)).     “[A]n employee seeking the protection of the opposition clause [must]

demonstrate a good faith, reasonable belief that the challenged practice violates Title VII.”

Parker v. Balt. & Ohio R.R. Co., 652 F.2d 1012, 1020 (D.C. Cir. 1981). Defendant contends that

since Plaintiff failed to put forth any factual allegations that would support his claim of sex or

                                                 24
religious discrimination prohibited by Title VII, Plaintiff’s opposition to Defendant’s allegedly

discriminatory conduct on June 25, 2010, is not sufficient to support a retaliation claim. Def.’s

Mot. at 21. However, the Court found that Plaintiff’s Complaint alleges facts sufficient to state a

claim of sex-stereotyping and religious discrimination cognizable under Title VII.

Consequently, the Court now finds that Plaintiff’s June 25, 2010, meeting with Mech in which

Plaintiff confronted Mech about his belief that Mech was discriminating against him based on

“his religious beliefs and sexual stereotyping” constituted protected opposition conduct under

Title VII.

       Defendant next argues that Plaintiff’s retaliation claim must be dismissed because

Plaintiff has failed to connect his protected activity to the denial of his within-grade-increase on

June 24, 2011.8 In making this argument, Defendant only recognizes Plaintiff’s March 16, 2011,

meeting with an EEO counselor as protected activity since, as discussed above, Defendant does

not believe Plaintiff’s June 25, 2010, opposition conduct was protected by Title VII. Proceeding

on this understanding, Defendant argues that the denial of Plaintiff’s within-grade-increase

cannot be evidence of retaliatory motive because, on March 9, 2011, before Plaintiff engaged in

protected activity, Defendant gave Plaintiff a 90-day written warning that a negative report

following the 90-day review period would result in the denial of Plaintiff’s within-grade-

increase.    In other words, since Defendant contemplated taking an adverse action against

Plaintiff before Plaintiff engaged in protected activity, the adverse action following the protected

activity cannot be viewed as retaliatory. Defendant is correct that an adverse employment action

that was already contemplated before a plaintiff engaged in protected activity cannot be evidence
       8
         Defendant is correct that the only retaliatory adverse action Plaintiff can claim is the
denial of his within-grade-increase since, as was previously established, Plaintiff failed to
exhaust his constructive discharge claim.

                                                25
of retaliation. See Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001) (“Employers

need not suspend previously planned transfers upon discovering that a Title VII suit has been

filed, and their proceeding along lines previously contemplated, though not yet definitively

determined, is no evidence whatever of causality.”). However, the Court has found that Plaintiff

also engaged in protected activity on June 25, 2010. Thus, the denial of Plaintiff’s within-grade-

increase—which took place entirely after the June 25, 2010 protected activity—remains a viable

retaliatory adverse action. Of course, the temporal proximity between Plaintiff’s June 25, 2010,

protected activity and the date on which Defendant began contemplating the denial of Plaintiff’s

within-grade-increase—March 9, 2011—is substantial, undermining an inference of causation.

See Harris v. D.C. Water and Sewer Auth., 922 F. Supp. 2d 30, 35 (D.D.C. 2013) (“this Circuit

has . . . found that a two- or three-month lag between the protected activity and the adverse

employment action generally does not establish the temporal proximity needed to prove

causation”). However, “a close temporal connection is not the only way to prove causation. ‘A

plaintiff may also put forward direct evidence and disregard the presumption and its time

limitations.’” Beckham v. Nat'l R.R. Passenger Corp., 590 F. Supp. 2d 82, 89 (D.D.C. 2008)

(quoting Vance v. Chao, 496 F. Supp. 2d 182, 186 (D.D.C. 2007)). Here, Plaintiff has alleged that

in December 2010, when Plaintiff confronted Mech about a negative evaluation that he prepared

of Plaintiff, Mech responded that he was “‘damn angry’ at [Plaintiff] for threatening to bring a

claim for wrongful discrimination and harassment” and stated: “[Y]ou were going to string me

out to dry, made accusations, put me in a position risked (sic) my job and position, and now this

is the result . . . . You are to do as you are told and not question me or management in this office.

You do not have rights, this is a dictatorship.” Am. Compl. ¶ 27. These statements are strongly

probative of retaliation.   On February 2011, Plaintiff alleges he received another negative

                                                 26
performance evaluation based upon incorrect facts and mischaracterizations. Id. ¶ 29. Then on

March 9, 2011, Mech notified Plaintiff that he was being placed on a 90-day “written warning”

period at the end of which he would be denied his within-grade-increase if he received a negative

review. Id. ¶ 31. On June 24, 2011, Mech submitted yet another negative evaluation of Plaintiff

and denied Plaintiff’s within-grade-increase. Id. ¶ 36.       The Court finds that from Mech’s

probative statements and the series of negative reviews that followed, a fact finder could infer

that Defendant denied Plaintiff’s within-grade-increase in retaliation for Plaintiff’s protected

activity. Accordingly, in light of the “low hurdle” retaliation plaintiffs must overcome at the

motion to dismiss stage, the Court denies Defendant’s Motion to Dismiss Plaintiff’s retaliation

claim (Count III) for failure to state a claim. Jones v. Bernanke, 685 F. Supp. 2d 31, 40 (D.D.C.

2010).

         As for Plaintiff’s retaliatory hostile work environment claim, Defendant argues that this

claim must be dismissed because Plaintiff has not pled sufficient facts showing that Defendant

subjected him to “discriminatory intimidation, ridicule, and insult of such sever[ity] or

pervasive[ness] [as] to alter the conditions of [his] employment and create an abusive working

environment.” Def.’s Mot. at 22 (citing Hussain v. Nicholson, 435 F.3d 359, 366 (D.C. Cir.

2006)). However, in analyzing Plaintiff’s hostile work environment allegations, Defendant only

relies on allegations relating to actions Defendant took after March 16, 2011, the date Plaintiff

first contacted the OIC Director to discuss his discrimination claims since Defendant disagrees

that Plaintiff’s June 25, 2010, confrontation with Mech constitutes protected activity. As the

Court has found the June 25, 2010, confrontation constitutes protected opposition activity, the

Court shall consider all of the alleged hostile actions Defendant took after that date.

         Title VII prohibits an employer from creating or condoning a hostile or abusive work

                                                 27
environment that is discriminatory. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 64–65

(1986). As Defendant noted, a workplace becomes “hostile” for purposes of Title VII only if the

allegedly offensive conduct “permeate[s] [the workplace] with ‘discriminatory [or retaliatory]

intimidation, ridicule, and insult,’ that is ‘sufficiently severe or pervasive to alter the conditions

of the victim's employment and create an abusive working environment.’” Harris v. Forklift

Sys., Inc., 510 U.S. 17, 21 (1993) (quoting Meritor Sav. Bank, FSB, 477 U.S. at 57, 65, 67

(1986)). This standard, occasionally referred to as the Meritor–Harris standard, has an objective

component and a subjective component: the environment must be one that a reasonable person in

the plaintiff's position would find hostile or abusive, and the plaintiff must actually perceive the

environment to be hostile or abusive. Id. While the subjective test may be readily satisfied in

employment discrimination claims, the objective test requires examination of the “the totality of

the circumstances, including the frequency of the discriminatory conduct, its severity, its

offensiveness, and whether it interferes with an employee's work performance.” Baloch v.

Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008) (citing Faragher v. City of Boca Raton, 524
U.S. 775, 787–88 (1998)).

       The Court finds that Defendant’s alleged actions following Plaintiff’s June 25, 2010,

protected opposition activity are sufficient to support a claim of a retaliatory hostile work

environment.    Among other things, Plaintiff alleges that after he confronted Mech, Mech

informed Plaintiff that he would be subject to heightened scrutiny, verbally assaulted Plaintiff

whenever Plaintiff sought clarification on his work assignments, prepared an “extremely

negative” evaluation of Plaintiff’s work on a project before the project was complete in

contravention of standard operating procedure, created another negative performance evaluation

based upon incorrect facts and mischaracterizations, placed Plaintiff on a 90-day written

                                                 28
warning, and subjected Plaintiff to a “hostile and abusive interrogation” in front of his co-

workers. Am. Compl. ¶¶ 26-27, 29, 31, 36-37. Plaintiff also alleges that once he filed an

informal complaint with the Library of Congress OIC Office on September 28, 2011,

Christopher and Mech “prevented [Plaintiff’s] access to documents and other data, while

continuing to harass, intimidate, and retaliate against [Plaintiff],” and “criticized and penalized

[Plaintiff] at work for taking time . . . to prosecute his administrative action.” Id. ¶ 41. Plaintiff

alleges that the stress of this work environment required him to seek medical assistance and

counseling and take two leaves of absence from work. Id. ¶¶ 39, 44.

       Courts in this Circuit have held that “a motion to dismiss is not the appropriate vehicle

for evaluating the character or consequences of acts alleged to create a hostile work

environment.” Perry v. Snowbarger, 590 F. Supp. 2d 90, 92 (D.D.C. 2008); see also Holmes–

Martin v. Leavitt, 569 F. Supp. 2d 184, 193 (D.D.C. 2008) (denying the defendant's motion to

dismiss the plaintiff's hostile work environment claim because notice pleading only requires that

the plaintiff plead facts that “support” a claim, not those that “establish” it). In Holmes-Martin,

the district court denied a motion to dismiss a hostile work environment claim where the plaintiff

alleged her employer created a hostile work environment through “isolation, subjection to public

ridicule and harmful treatment that was so severe it caused psychological illness [including

changing the locks on plaintiff’s office, manipulating performance reviews, and hostile emails]”

and that this treatment became “more hostile and hurtful” after the plaintiff filed her first formal

EEO complaint. 569 F. Supp. 2d at 193. The Court finds that the facts alleged in the present case

are substantially similar to those the district court found sufficient to survive a motion to dismiss

in Holmes-Martin. Accordingly, the Court denies Defendant’s Motion to Dismiss Plaintiff’s

retaliatory hostile work environment claim (Count III) because Plaintiff has pled facts that would

                                                 29
plausibly entitle him to relief.

    C. Constitutional Claims

        As an alternative to his Title VII sex discrimination claim,9 Plaintiff also brings two

counts alleging Defendant violated the Due Process clause and the Equal Protection clause of the

Fifth Amendment by sex stereotyping Plaintiff.        Defendant argues that these constitutional

claims must be dismissed because the Supreme Court in Brown v. General Services

Administration, 425 U.S. 820 (1976) held that Title VII “provides the exclusive judicial remedy

for claims of discrimination in federal employment.” Def.’s Mot. at 24 (citing Brown, 425 U.S.

at 835 (1976)). The Court agrees. Here, Plaintiff is seeking to bring “parallel actions under both

Title VII and other provisions of federal law to redress the same basic injury.” Ethnic Emps. of

the Library of Congress v. Boorstin, 751 F.2d 1405, 1415 (D.C. Cir. 1985). This Circuit has

specifically held that Brown preclusion applies when a federal employee seeks, as Plaintiff does,

to bring constitutional claims that could be brought by federal employees under Title VII. See

Kizas v. Webster, 707 F.2d 524, 541-543 (D.C. Cir. 1983) (holding that plaintiffs were precluded

from pursuing sex and race discrimination claims directly under the Fifth Amendment because

Title VII provides the exclusive judicial remedy for claims of discrimination in federal

employment). As the Court has found on the present record that Plaintiff has presented a

cognizable Title VII claim of sex stereotyping and is permitting Plaintiff’s sex stereotyping claim

        9
         In Plaintiff’s Complaint, Plaintiff only labels Count VI, his Fifth Amendment Equal
Protection claim, as pled in the alternative to his Title VII sex discrimination claim. However, in
the Court’s review of Plaintiff’s Complaint, the Court finds that Count V, Plaintiff’s Fifth
Amendment Due Process claim, is also a restatement of his sex discrimination claim. In this
count, Plaintiff alleges that Defendant created a hostile work environment and constructively
discharged Plaintiff because of his “prejudice towards homosexuals and/or persons whom do not
conform to sex stereotypes recognized by the Defendant.” Am. Comp. ¶ 95. Accordingly, the
Court shall treat both counts as pled in the alternative to Plaintiff’s Title VII sex discrimination
claim.
                                                  30
to proceed under Title VII, the Court dismisses without prejudice Plaintiff’s constitutional

claims.

   D. Library of Congress Act and Library of Congress Policies and Regulations

          Finally, Defendant moves the Court to dismiss Counts VII and VIII of Plaintiff’s

Complaint alleging Defendant violated the Library of Congress Act and various Library of

Congress policies and regulations.      Specifically, in Count VII, Plaintiff alleges that his

termination violated the Library of Congress Act, 2 U.S.C. § 140, which provides that “all

persons employed in and about said Library of Congress under the Librarian shall be appointed

solely with reference to their fitness for their particular duties.” Am. Compl. ¶ 105. In Count

VIII, Plaintiff alleges that Defendant violated Library of Congress policies and regulations

prohibiting harassment based on religious beliefs or sexual orientation. Id. ¶ 110. Defendant

moves the Court to dismiss Count VII because the Library of Congress Act refers only to

“appointments” and Plaintiff’s claim relates to his termination from his position. Def.’s Mot. at

25 n.7.     Defendant also argues that the Library of Congress has not waived its sovereign

immunity as to claims under either the Library of Congress Act or Library of Congress

regulations and policies. Def.’s Mot. at 28.

           The Court agrees with Defendant that the Library of Congress Act, by its plain

language, is inapplicable to Plaintiff’s claim because the Act only applies to the “appointment”

of individuals. See 2 U.S.C. § 140. Indeed, the few cases in which plaintiffs have invoked the

Library of Congress Act, and courts have analyzed the Act, have all occurred in the context of

initial appointments to the Library of Congress or promotions to entirely new positions within

the Library.     See Schroer v. Billington, 525 F. Supp. 2d 58, 60 (D.D.C. 2007) (initial

appointment); Clark v. Library of Congress, 750 F.2d 89, 102 (D.C. Cir. 1984) (promotion to

                                               31
new position); Boston v. Mumford, 1976 WL 556, *2, *4 (D.D.C. April 26, 1976) (promotion to

new position). Here, by contrast, Plaintiff is alleging that Defendant violated the Library of

Congress Act by terminating him from his position. Plaintiff’s invocation of the Library of

Congress Act is thus inapposite.

       Moreover, the Library of Congress Act does not create a private cause of action for its

violation. Schroer, 525 F. Supp. 2d at 65. As to the Library of Congress policies and regulations,

it is unclear to the Court whether Plaintiff is citing these policies and regulations as evidence that

the Library of Congress does not tolerate the harassment that Plaintiff has alleged or whether

Plaintiff is claiming their violation as a separate cause of action. Plaintiff cites no law and

provides no explanation as to how these policies and regulations provide him with a cause of

action that is not subsumed under other statutory provisions.10 Nor does Plaintiff argue that these

policies are part of a contract between Plaintiff and the Library of Congress that Defendant has

breached. Furthermore, the Library of Congress has not clearly waived its sovereign immunity

as to the Act or the Library’s policies and regulations.11

       Nevertheless, even if a statutory cause of action is lacking, “judicial review is available

when an agency acts ultra vires.” Trudeau v. FTC, 456 F.3d 178, 190 (D.C. Cir. 2006) (quoting

       10
          The Court notes that the actions of the Library of Congress are not reviewable under
the Administrative Procedures Act (“APA”) because the judicial review provisions of the APA
only permit review of actions taken by an “agency” and the Library of Congress is not an agency
as defined in APA §§ 551(1) and 701(b). See Kissinger v. Reporters Comm. For Freedom of the
Press, 445 U.S. 136, 145 (1980); Clark, 750 F.2d at 102.
       11
           Plaintiff concedes that neither the Library of Congress Act nor the Library’s
regulations and policies waive sovereign immunity for monetary damages against the Library.
Pl.’s Opp’n. at 55. However, Plaintiff also seeks declaratory relief and an injunction reinstating
Plaintiff in his position and an order restraining Defendant from engaging in further
discriminatory conduct. Id. at 54. Plaintiff contends that sovereign immunity does not bar him
from seeking this non-monetary relief. Id. at 55.

                                                 32
Aid Ass’n for Lutherans v. United States Postal Serv., 321 F.3d 1166, 1173 (D.C. Cir. 2003).

Similarly, “sovereign immunity does not bar suits for specific relief against government officials

where the challenged actions of the officials are alleged to be unconstitutional or beyond

statutory authority.” Clark, 750 F.2d at 102 (citing Dugan v. Rank, 372 U.S. 609, 621-23 (1963)

and Larson v. Domestic and Foreign Corp., 337 U.S. 682, 689-91 (1949)). These doctrines,

however, are doctrines of “last resort” “intended to be of extremely limited scope.” Griffith v.

Federal Labor Relations Authority, 842 F.2d 487, 493 (D.C. Cir. 1988); see also Larson, 337
U.S. at 701-02 (“the action of an officer of the sovereign . . . can be regarded as so ‘illegal’ as to

permit a suit for a specific relief against the officer as an individual only if it is not within the

officer's statutory powers or, if within those powers, only if the powers, or their exercise in the

particular case, are constitutionally void.”). Both doctrines have been held not to apply “where

the injury the plaintiff alleges may be fully remedied under a statutorily provided cause of

action” such as Title VII. Schroer, 525 F. Supp. 2d at 65; see also Block v. North Dakota, 461
U.S. 273, 285 (1983). As the Court has found on the present record that Plaintiff has presented

employment discrimination and harassment claims cognizable under Title VII, the Court

dismisses without prejudice Count VII and VIII of Plaintiff’s Complaint.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court DENIES IN PART AND GRANTS IN PART

Defendant’s Motion to Dismiss. The Court DENIES Defendant’s Motion to Dismiss Plaintiff’s

sex and religious discrimination and retaliation claims under Title VII for failure to state a claim.

However, to the extent these claims are based on Plaintiff’s alleged constructive discharge, the

Court GRANTS Defendant’s motion to dismiss these claims, as they have not been timely

exhausted. For the same reason, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s

                                                 33
independent constructive discharge claim, Count IV. The Court, however, DENIES Defendant’s

motion to dismiss Plaintiff’s claims to the extent they are based on the denial of Plaintiff’s

within-grade-increase, as Defendant has waived any exhaustion defense for this claim. Finally,

the Court GRANTS Defendant’s Motion to Dismiss Plaintiff’s Fifth Amendment claims—Count

V and VI—and Plaintiff’s claims under the Library of Congress Act and Library of Congress

policies and regulations—Count VII and VIII. At this juncture, the Court dismisses these claims

without prejudice since they parallel Plaintiff’s Title VII sex-stereotyping, religious

discrimination, and retaliation claims and Title VII is the exclusive remedy for employment

discrimination claims brought by federal government employees.          An appropriate Order

accompanies this Memorandum Opinion.



                                                      /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   UNITED STATES DISTRICT JUDGE




                                              34